Citation Nr: 0102908	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-15 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $20,952.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






INTRODUCTION

The veteran had active military service from June 1963 to 
June 1969.  

This appeal arose after the veteran was notified in August 
1996 of an overpayment of pension benefits, which it was his 
responsibility to repay.  In September 1996, the veteran 
requested a waiver of the recovery of this overpayment and in 
June 1997, he and his wife appeared at a hearing conducted at 
the RO by a hearing officer addressing this matter.  Later 
that month, the veteran's request for a waiver of recovery of 
this overpayment was denied.  The veteran expressed his 
disagreement with this decision in September 1997, and after 
a statement of the case was issued in August 1998, he 
perfected his appeal in October 1998.


REMAND

The record in this case reflects that in February 1994, the 
veteran submitted a formal application for compensation or 
pension benefits, (VA Form 21-526).  By a September 1994 
rating action, (and a June 1998 Board decision), the 
veteran's claim for service connection benefits was denied.  
The veteran was, however, granted pension benefits due to 
non-service connected disability, since it was determined he 
was unable to work.  These non-service connected pension 
benefits were payable effective from February 1994.  

In 1996, the RO learned that the veteran was in receipt of 
benefits from the Social Security Administration.  Since the 
receipt of VA pension benefits are reduced to the extent 
other income is received by the recipient of those VA 
benefits, and the amount of Social Security income was 
greater than the rate at which VA pension was paid, the 
veteran was advised in a letter addressed to him in April 
1996, that the termination of his VA pension benefits was 
proposed.  The veteran was also advised that this adjustment 
would result in an overpayment of benefits, which it would be 
necessary to repay.  He was further advised that he could 
submit evidence within the next 60 days showing that the 
proposed action should not be taken, although he was 
cautioned that if he continued to accept payments paid at the 
present rate, and it was determined that the proposed action 
would be made, he would have to repay any benefits to which 
he was not entitled during this 60 day period.  (Likewise, he 
was advised that he could minimize this potential overpayment 
that would accrue during this 60-day period by requesting 
that his payments be adjusted while his case was being 
reviewed.)

The following month, in May 1996, the veteran submitted at 
the RO's request, his Social Security award letter.  This 
document, dated in July 1994, revealed that the veteran's 
first month of entitlement to Social Security benefits was 
determined to be November 1993, and that he would receive 
approximately $8,000 at the end of the July 1994, for the 
money due him from November 1993 to June 1994.  Thereafter, 
the veteran would receive $1,036 each month.  

In August 1996, the veteran was informed that his VA pension 
benefits were terminated, effective from August 1, 1994.  
Also in August 1996, the veteran was sent a letter from the 
VA Debt Management Center in St. Paul, Minnesota.  In that 
letter, the veteran was informed that the amount of the 
overpayment created by the termination of his pension 
benefits was $20,952.  He was also advised of his rights with 
respect to any recovery of this overpayment.   

In September 1996, the veteran requested a waiver of recovery 
of the overpayment at issue.  Accompanying that request was a 
financial status report, (VA Form 20-5655).  On this form, 
the veteran advised that his only source of income was from 
the Social Security Administration, and that his monthly 
expenses exceeded his monthly income.  

Thereafter, the record reflects that the veteran and his wife 
appeared at a hearing conducted at the RO in June 1997, by a 
hearing officer.  At this hearing, the veteran indicated that 
he was under the impression that the VA benefits he was 
receiving was for service connected disability.  It is not 
clear that by so testifying, the veteran was also aware of 
the difference between VA compensation for service connected 
disability, and VA pension for non-service connected 
disability, although subsequent testimony suggests that the 
veteran was aware of this difference.  In any case, it 
appears that the hearing officer was of the understanding 
that the veteran was aware of the difference between these 
benefits at the time the veteran submitted his application 
for VA benefits 1994.  Indeed, it appears that the hearing 
officer understood the veteran to have assumed that he (the 
veteran) would receive compensation benefits as a result of 
his 1994 application, and that he (the veteran) did not 
trouble himself with the potential consequences of applying 
for Social Security benefits at the same time as 
consideration was being given to his application for VA 
pension benefits.  

Other testimony was received from the veteran's spouse.  In 
her testimony, she acknowledged that she had prepared the 
veteran's application for Social Security benefits in 1993, 
which is inconsistent with the information provided on the VA 
application form signed by the veteran in 1994.  The VA 
application form reflects that at the time that form was 
prepared, neither the veteran or his spouse had applied for 
benefits from the Social Security Administration.  In an 
apparent attempt to explain this, the veteran's spouse 
indicated that the veteran was ill with what she described as 
a nervous crisis at the time she prepared the Social Security 
application and noted that it was the veteran who prepared 
the VA application.  Presumably, she was implying that the 
veteran may not have been aware of the previously submitted 
application for Social Security benefits.  

In addition to offering his testimony at this hearing, the 
veteran also provided an updated financial status report.  
This revealed that the veteran's only income continued to be 
from the Social Security Administration.  It also showed that 
the veteran's monthly expenses continued to exceed his 
monthly income.   

Shortly after the veteran's hearing, he was informed that his 
request for waiver of recovery of the overpayment at issue 
was denied.  In explaining this decision, it was noted that 
the veteran was at fault for the creation of the overpayment 
because he failed to correctly inform the VA that he had a 
claim pending with the Social Security Administration at the 
time he submitted his claim for VA benefits.  The veteran 
also neglected to advise the VA of his receipt of Social 
Security income, even after he was informed by VA that his 
pension benefits were calculated on the basis of his receipt 
of no other income.  It was also determined that the veteran 
had been unjustly enriched, since he received money to which 
he was not entitled, and that the veteran had known the 
benefit he was receiving was erroneous, "since he expected 
that any excess amount paid for the pension benefit could be 
recouped by VA from a compensation benefit he was seeking and 
for which he had a claim in process."  The agency of 
original jurisdiction specifically noted that after finding 
the veteran had been unjustly enriched, it "did not consider 
any other element of the equity and good conscience standards 
by determination that collection of debt would not be against 
those standards."  

Under applicable criteria, the determination as to whether a 
recovery of an overpayment of benefits should be waived, 
essentially calls for consideration as to whether the 
individual seeking that benefit, exhibited fraud, 
misrepresentation, bad faith.  If any of these elements are 
shown, waiver of recovery of the overpayment is precluded.  
If none of these elements are shown, a determination is then 
made as to whether a recovery of the debt would be against 
the principles of equity and good conscience.  The elements 
of the standard of equity and good conscience include fault 
of the debtor; weighing the fault of the debtor against any 
fault by VA; whether collection would deprive the debtor or 
his family of basic necessities; whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; whether failure to make restitution 
would result in unfair gain to the debtor; and whether 
reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation.  See 
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963, 1.965.  

In this case, the agency of original jurisdiction apparently 
concluded that although the veteran was at fault in the 
creation of the overpayment at issue, he had not exhibited 
fraud, misrepresentation or bad faith.  Accordingly, the 
agency of original jurisdiction then had to determine whether 
to recover the overpayment would be against the principles of 
equity and good conscience.  In this regard, the agency of 
original jurisdiction's statement that after considering the 
veteran's fault and his unjust enrichment, it "did not 
consider any other element of the equity and good conscience 
standards by determination that collection of debt would not 
be against those standards," would appear to mean that none 
of the other regulatory components of the principle of equity 
and good conscience, (except for the veteran's fault and 
unjust enrichment), were considered in the veteran's case.  

Regarding this apparent failure to consider all of the 
regulatory components of equity and good conscience, the 
Board notes that in Ridings v. Brown, 6 Vet.App. 544 (1994), 
it was held that the Board had erred when it failed to 
discuss, or provide reasons and bases for not discussing, all 
of the elements to be considered in determining whether 
recovery would be against equity and good conscience pursuant 
to 38 C.F.R. § 1.965(a).  Here, the agency of original 
jurisdiction does not appear to have considered all of the 
elements enumerated in 38 C.F.R. § 1.965(a) in arriving at 
the decision it reached in this matter, or to explain the 
failure to do so.  Since for the Board to do so at this 
juncture would prejudicially deprive the veteran of an 
opportunity to present any argument concerning those 
elements, it will be necessary to return the case to the 
agency of original jurisdiction so that its consideration may 
be given to them. 

In addition to the foregoing, the Board notes in particular, 
that one of the elements of equity and good conscience is the 
consideration of whether collection of an overpayment would 
deprive the debtor or his family of basic necessities.  In 
this regard, it is observed that in the most recent financial 
status report submitted by the veteran, (1997), he indicated 
that his monthly income was in excess of his monthly 
expenses.  In reviewing that document, however, it appears 
the veteran made an arithmetic error, such that his reported 
expenses actually exceed his reported income.  At the same 
time, however, it is also observed that the veteran reported 
a miscellaneous monthly expense of $328, without otherwise 
describing the nature of that expense.  Since that single 
expense represents the greatest of all the monthly expenses 
the veteran reported, it would be appropriate to request that 
he provide additional detail as to its character.  
Accordingly, prior to a new decision being entered, the 
veteran should be given the opportunity to provide a current 
financial status report.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The veteran should be requested to complete and 
submit a current Financial Status Report, (VA Form 
4-5655).  In completing such report, the veteran is 
reminded to accurately report all income received 
and expenses paid on a monthly basis, and in 
particular, to provide a reasonably descriptive 
explanation for each monthly expense not otherwise 
defined on the form itself.   

2.  Thereafter, the veteran's claim for a waiver of 
recovery of an overpayment should be re-
adjudicated.  If that decision is adverse to the 
veteran, the specific basis for that decision 
should be clearly set forth.  This explanation 
should particularly address whether or not fraud, 
misrepresentation or bad faith have been shown, and 
if these elements are not shown, the decision 
should reflect consideration of each of the 
principles of equity and good conscience enumerated 
in 38 C.F.R. § 1.965(a).  Thereafter, the veteran 
and his representative should be provided a 
supplemental statement of the case that discusses 
the reasons for the denial of the claim, with 
citation to the applicable law and regulations, 
including 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965, as may be appropriate.  After providing a 
reasonable opportunity to respond, the case should 
then be returned to the Board if otherwise in 
order.

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




